#
          Case 18-35304 Document 78 Filed in TXSB on 07/23/19 Page 1 of 3
           Case 18-35304 Docum ent77-1 Filed in TXSB On 07/22/19 Page 1 Of3



                             UN ITED STATES BAN KR UPTCY CO UR T
                                SO UTH ERN D ISTRICT O F TEX AS                                   ENTERED
                                      H O USTO N DIV ISIO N                                       07/23/2019

    IN RE:

    SQUARE M ELONS,INC.,                                CASE NO .18-35304

           Debtor.                                      Chapter 7

          AG REED O RD ER LIFTIN G TH A UTO M ATIC STAY AS TO ACU R A N SX
                                              77
           NO W INTO C OU RT,through undersigned counsel,com e Randy W .W illiam s,the duly

    appointed Chapter7 Trustee in the above captioned case (the çd-l-rustee'')and Benchmark Bank,
    which hereby agree and the CourtORD ERS as follow s:

                   Benchm ark Bank isgranted relieffrom the Autom atic Stay to,atitssole costand

    expense,take possession of, store and safeguard, augm ent/repair,prepare for Iiquidation, and

    liquidate(the ditziquidation Process''),the Acurain amannerand to theextentsolelywithin its
    discretion,subjecttoreasonableness'
                                      ,
                   The Liquidation Process w illnecessarily include fees and costs for,interalia,the

    transportation, storage and safeguarding, augm enting/repairing, m arketing, and liquidation

    (including commission or other fees/expenses ofthird party liquidators thatmay be retained)
    (collectively,suchcostsandexpensesincurred by Benchmark Bank arehereinafterreferredto as
    the i'Liquidation Costs.'' Liquidation Costsw illinclude,butnotnecessarily be lim ited to allcosts

    incurred by Benchmark Bank to m arketand sellthe Acura;

                   In the event thatthe gross sales proceeds are Iess than the amountnecessary to

    satisfy Benchm ark Bank's claim in full,itshallf5le an am ended proofofclaim foritsdeficiency

    claim w ithin 10 businessdaysfrom receiptofthe grosssales proceeds.

           4.      In the eventthatthegrosssalesproceedsare sufficientto satisfy Benchm ark Bank's




    8118964v1
#
          Case 18-35304 Document 78 Filed in TXSB on 07/23/19 Page 2 of 3
           Case 18-35304 Docum ent77-1 Filed in TXSB on 07/22/19 Page 2 Of3



    claim plus the Liquidation Costsin full,Benchm ark Bank shallrem itthe netsalesproceedsto the

    Trustee w ithin 10 businessdaysfrom receiptofthe grosssalesproceeds.

                  N otw ithstanding anything to the contrary in the Bankruptcy Code,Bankruptcy

    Rules,or the Local Bankruptcy Rules of the Southern D istrict of Texas, neither the Court's

    approvalofthe M otion,northe effectivenessofthisA greed Ordershallbe stayed in any respect,

    pursuantto Fed.R.Bankr.p.4001(a)(3)orotherwise.ThisAgreed Ordershallbeeffectiveupon
    entry;and

           6.     This Courtshallretain exclusive jurisdiction and/or enforcementto hear and
    determ ine aIlm atters ordisputes arising from or relating to the interpretation orenforcem entof

    thisAgreed Order.


       SIGNED:                        J   ,   2019.




                                                 HON O RA BLE JEFF BOHM
                                                 UN ITED STATES BAN KRU PTCY JUDG E




    8118964v1
      Case 18-35304 Document 78 Filed in TXSB on 07/23/19 Page 3 of 3
        Case 18-35304 Docum ent77-1 Filed in TXSB on 07/22/19 Page 3 of3



A GREED :

PO RTER H ED GES LLP

/s/Aaron .f Power
JoshuaW .W olfshohl
State BarNo.24038592
Aaron J.Pow er
StateBarNo.24058058
 1000 M ain Street,36th Floor
Houston,Texas77002
(713)226-6000
(713)228-1331(fax)
Counselfor the Trustee


and

B            ank



By: Jlgo vw- ïcse/
Title: t.sp/L.TwualNru




8118964v1
